Citation Nr: 1136582	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-14 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for bilateral hearing loss prior to April 22, 2011, and a rating higher than 60 percent since.


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from February to June 1975 and in the Air Force from July 1976 to August 1978.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which confirmed and continued a 20 percent rating then in effect for the Veteran's bilateral hearing loss.

In March 2011, the Board remanded the claim for a rating higher than 20 percent for the bilateral hearing loss to the RO via the Appeals Management Center (AMC) for further development and consideration, including especially having the Veteran undergo a VA compensation examination to reassess the severity of this disability.  This examination also was needed to determine the effect, if any, of this disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

He had this additional VA compensation examination on April 22, 2011 and, after considering the results, the AMC issued a decision in June 2011 increasing the rating for the bilateral hearing loss from 20 to 60 percent as of the date of that VA examination.  The AMC issued a supplemental statement of the case (SSOC) also in June 2011 denying a rating higher than 60 percent for this disability.  In response, the Veteran submitted in a July 2011 statement in support of claim (VA Form 21-4138) indicating "I am satisfied with the percentage assigned as it accurately reflects my current level of hearing loss."  However, he also indicated that he was filing a notice of disagreement (NOD) with the effective date assigned for this higher 60 percent rating.  He believes the effective date should be the date he filed his claim for a higher rating for this disability, which was in February 2006.  He filed the claim on February 22, 2006, but the RO did not receive it until a few days later - on February 28, 2006 - albeit still much earlier than the VA examination date the AMC assigned for the higher 60 percent rating.


Ordinarily, when, as here, the Veteran indicates he is satisfied or content with the increase in the rating for his disability, there is no remaining case or controversy to be adjudicated, so the Board may dismiss the increased-rating claim.  38 C.F.R. § 20.204 (2010).  But since submitting that July 2011 statement expressing his satisfaction with this higher 60 percent rating, the Veteran's representative has submitted a September 2011 informal hearing presentation indicating they are continuing to appeal for an even higher rating since the Veteran did not receive the highest possible rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  So the issue now before the Board is whether the Veteran was entitled to a rating higher than 20 percent for this disability prior to April 22, 2011 (the date of that VA examination), and whether he has been entitled to a rating higher than 60 percent since.  And in making this determination, there necessarily must be consideration of whether the effective date of this higher 60 percent rating should be earlier - namely, as he is alleging, back to the receipt of his increased-rating claim on February 28, 2006.


FINDINGS OF FACT

1.  According to the medical and other evidence in the file, prior to April 22, 2011, the Veteran had Level III hearing loss in each ear.

2.  When examined on April 22, 2011, it was determined that his hearing loss had worsened such that he now has Level IX hearing loss in each ear.



CONCLUSIONS OF LAW

1.  Prior to April 22, 2001, the criteria were not met for a rating higher than 20 percent for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).  

2.  And since April 22, 2011, the criteria have not been met for a rating higher than 60 percent for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes and VA regulations, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

Here, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March and June 2006, prior to initially adjudicating his claim in August 2006, so in the preferred sequence.  The letters informed him of the evidence required to substantiate his claim and advised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the disability rating and downstream effective date elements of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  He did not immediately appeal the 20 percent rating initially assigned for his bilateral hearing loss in the RO's March 2002 decision granting service connection for this disability.  He instead appealed the RO's more recent August 2006 decision confirming and continuing this 20 percent rating.  And he since has received a higher 60 percent rating in the AMC's June 2011 decision.  So this is not a situation where his claim at issue originated as for service connection, rather, as a claim for a higher, i.e., increased rating for an already established service-connected disability.  Hence, in actuality, the disability rating component of his claim is not a downstream element of his current claim, only the effective date element is.  And, in any event, as explained, he received the type of notice contemplated by Dingess.

And as for the duty to assist, the RO and AMC obtained all medical and other records the Veteran identified as potentially pertinent to his increased-rating claim.  Also, pursuant to the Board's March 2011 remand directive, he was reexamined on April 22, 2011 to reassess the severity of his bilateral hearing loss in relation to the applicable rating criteria.  VA had revised its hearing examination worksheets during the pendency of this appeal to include the effect of his hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 and Martinak, 21 Vet. App. at 455-56.  The Court held in Martinak that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.


The report of the April 2011 VA audiological examination the Veteran had on remand reflects that the examiner (an audiologist) did in fact provide an adequate description of the functional effects of the Veteran's hearing loss.  In this regard, the examiner noted the Veteran's medical history, occupational history and complaints.  The examiner also commented on the functional effect the Veteran's hearing loss disability had on his occupational and recreational activities.  This is all the regulatory provisions require.  The VA examiner was not otherwise required to read the Veteran's mind or to offer an opinion based on information not provided by the Veteran.  Martinak, 21 Vet. App. at 455.  The report of this VA compensation examination therefore provides the findings and information needed to assess the severity of this hearing loss in relation to the applicable rating criteria, such that additional comment or reexamination is not needed concerning this.  38 C.F.R. §§ 3.327(a), 4.2.  There was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Furthermore, even if an audiologist's description of the functional effects of the Veteran's hearing disability is somehow defective, the Veteran bears the burden of proof of demonstrating any prejudice caused by a deficiency in the examination.  Cf. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the burden of proof of showing there is a VCAA notice or assistance error and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim).  The Veteran has not made any such pleading or allegation in this instance.  The VA examination report is thorough and, as it included a pure tone audiometry test and a speech discrimination test, is in accordance with 38 C.F.R. §§ 4.85 and 4.86 and included an opinion by the evaluating audiologist as to the severity of the Veteran's hearing loss.

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Whether the Veteran is Entitled to Higher Ratings for his Bilateral Hearing Loss, both prior to and since April 22, 2011

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of disability for any increased-evaluation claim, however, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from one year before the claim for a higher rating was filed - so, in this particular instance, since February 2005, until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In increased-rating claims, an appellant's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010) (noting that 38 U.S.C.A. § 5103(a) requires VA, for increased-rating claims, to notify the claimant that to substantiate such a claim he or she should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on his or her employment (emphasis added)); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").

Lay statements regarding the severity of the Veteran's symptoms and consequent hearing loss, however, must be viewed in conjunction with the objective medical evidence of record and in relation to the pertinent rating criteria.  The Board then has the responsibility of determining which of the evidence is most probative, meaning competent and credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).  See, too, Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In rating service-connected hearing loss, disability ratings are derived from mechanical, meaning nondiscretionary, application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from 0 percent (i.e., noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz (Hz)).  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulation also provides that in cases of exceptional patterns of hearing impairment, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

A.  Whether a Rating Higher than 20 percent was warranted prior to April 22, 2011

The Veteran filed a claim for a rating higher than 20 percent for his bilateral hearing loss on February 22, 2006, which the RO received on February 28, 2006.  In support of his claim, he later submitted a graphic report of a contemporaneous April 2006 audiogram.  This report is stamped by ASPS Service of POPC-Pensacola, Florida.  In interpreting the graphs, his puretone thresholds at the relevant frequencies of 1000, 2000, 3000, and 4000 Hz were, 40, 50, 90, and 100 in his right ear, respectively.  For his left ear at these same frequencies, his puretone thresholds were 40, 65, 95, and 95, respectively.  The average puretone threshold for his right ear was 70 decibels and 73.75 decibels for his left ear.  The controlled speech discrimination test results were 88 percent in the right ear and 84 percent in the left ear.

In Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  Kelly, 7 Vet. App. at 474.  The Board, however, is empowered to make factual findings in the first instance and to remand uninterpreted audiograms for interpretation.

Such is unnecessary in this particular instance, however, since the Veteran also had a contemporaneous VA compensation examination in July 2006 (even before the Board more recently remanded his claim in March 2011, resulting in the still additional VA compensation examination in April 2011).  During that earlier July 2006 VA examination, he recounted his relevant medical history.  He indicated that he had experienced a gradual onset of hearing loss that had begun during his Air Force service in Turkey.  He noted that he had worked as a security policeman on the flight line.  After service he had worked as a roofer.  He also reported that suffered from tinnitus, which is "a noise in the ear, such as ringing, buzzing, roaring, or clicking." Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  According to the results of that audiogram, the average puretone thresholds at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz for his right ear was 66.25.  For his left ear, the average puretone thresholds at these frequencies was 73.75.  The controlled speech discrimination test results were 84 percent in each ear.  

Those April and July 2006 audiogram results both show the Veteran had Level III hearing loss in each ear, which, in turn, is rated as noncompensable (i.e., 0-percent disabling) under 38 C.F.R. § 4.85, Tables VI and VII.  Clearly then, he did not have sufficient hearing loss to meet the requirements for a rating higher than 20 percent.  His 20 percent rating had been based, instead, on the results of prior hearing examinations conducted around the time of the initial grant of service connection in 2002, so more than one year immediately preceding his February 2006 claim for a higher rating for this disability.


B.  Whether a Rating Higher than 60 percent has been Warranted since April 22, 2011

In considering the relevant evidence for this ensuing time period, the report of the Veteran's more recent April 22, 2011 VA compensation examination shows a significant decrease in his hearing acuity in each ear - ergo, the reason for increasing the rating for his disability from 20 to 60 percent as of the date of this VA examination.  The increase in rating as of the date of this VA examination was to compensate him for this demonstrated increase in the severity of his hearing loss as of the time of this evaluation; in other words, the AMC determined his rating should be "staged" in accordance with Hart as of the date of this VA examination.

During this more recent April 22, 2011 VA examination, he again recounted his relevant medical and other history.  He reported that he had formally worked in a tire shop, but using ear protection.  In reporting his relevant symptoms, he indicated that he was unable to converse on the telephone due to his hearing disability.  He also reported that his tinnitus limited his activities.  At the time of this examination, he was unemployed.  According to the results of his audiogram, his puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hz for his right ear were 60, 60, 75, and 100, respectively.  For his left ear at these same frequencies, his puretone thresholds were 60, 80, 100, and 95, respectively.  The average puretone threshold for his right ear was 73.75 decibels and 83.75 decibels for his left ear.  The controlled speech discrimination test results were 40 percent regarding his right ear and 46 percent in his left ear.  The examiner commented that in the right ear there was severe sensorineural hearing loss at 500 Hz, moderately severe at 1000-2000 Hz, sloping to severe at 3000 Hz and profound at 4000 Hz.  In the left ear, there was moderately severe sensorineural hearing loss from 500-1500 Hz, sloping to severe at 2000 Hz from and ending in the profound range from 3000-4000 Hz.

Under Table VI of the regulation, a Level IX hearing impairment in each ear is derived, which in turn warrants a 60 percent rating under Table VII.  Therefore, a higher rating is not warranted.

C.  Whether this the Correct Effective Date for this Higher 60 Percent Rating

In Harper v. Brown, 10 Vet. App. 125, 126 (1997), the Court discussed the three possible effective dates that may be assigned for a higher rating depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

In response to the AMC's June 2011 decision increasing the rating for his bilateral hearing loss from 20 to 60 percent as of the date of his April 22, 2011, VA examination showing sufficient hearing loss to satisfy the requirements of this higher 60 percent rating, the Veteran submitted a statement in support of claim (VA Form 21-4138) in July 2011 indicating he believes the effective date for this higher rating, instead, should be when he filed his increased-rating claim in February 2006.  Although he indicated he had filed this claim on February 22, 2006 (which is the date he had signed and dated his claim form), the RO did not actually receive his claim until a few days later - on February 28, 2006.  The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" or "claim" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  So the actual date of his claim was not until February 28, 2006.


The Veteran has not shown, however, that he had sufficient hearing loss when filing his February 2006 claim, or even during the immediately preceding year, to have satisfied the requirements for the higher 60 percent rating.  For the reasons and bases already discussed, the results of the audiograms he contemporaneously had in April and July 2006 did not show sufficient hearing loss to even warrant a rating higher than 0 percent, much less the 20 percent rating then in effect, so certainly not the higher 60 percent rating he later received based on the results of his more recent April 22, 2011 VA compensation examination.  And although he is competent to say he was having greater difficulty hearing in the various ways, environments and situations mentioned, there still necessarily needed to have been sufficient hearing loss according to the applicable rating criteria of 38 C.F.R. § 4.85, Tables VI and VII, to warrant the higher 60 percent rating, which there clearly was not.  So his claim of having had this greater level of hearing loss when filing his February 2006 claim is based entirely on his unsubstantiated lay testimony, which in this particular instance is insufficient reason to support assigning this rating at this earlier claim date because, for the most part, the severity of his hearing loss is determined instead by the results of objective testing (i.e., the audiograms), not his mere lay assertion because his hearing has to be measured in specifically defined frequencies along with his speech discrimination.  38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  And absent this required objective showing at the time of the February 2006 claim, or even during the immediately preceding year, the effective date for any later increase is when it is shown he met the requirements for this higher rating - which, as the AMC correctly concluded, was not until his April 22, 2011 VA compensation examination.  So according to the holdings in Harper and Gaston, that is the date entitlement arose.  See 38 C.F.R. § 3.400(o)(1).


D.  Extra-Schedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an 
extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant'[s service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Veteran does not have a special pattern of hearing impairment of the type contemplated by 38 C.F.R. § 4.86(a) and (b); instead, the extent and severity of his hearing loss falls within the defined parameters of Table VI, so not even requiring the special consideration of Table VIa or resultant elevation of his hearing loss to the next highest Roman Numeral designation.  It therefore cannot be said he has the type of hearing loss that is not contemplated by the Rating Schedule, particularly since the results of his most recent hearing evaluation in April 2011 were the basis for increasing his rating from 20 to 60 percent as of the date of that examination.  It also does not appear that he ever has been hospitalized for evaluation and/or treatment of this disability; he certainly has not been frequently hospitalized.  Moreover, although he is currently unemployed, he has not offered any evidence suggesting that his hearing loss markedly interfered with his employment, meaning above and beyond that contemplated by his schedular rating - which, again, is not at the higher 60 percent level versus the prior 20 percent.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability, and that this is especially true when the Veteran has what is considered a rating in the higher end of the rating spectrum.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).


Rather, for the reasons and bases discussed, the preponderance of the evidence is against his claim - either for a rating higher than 20 percent prior to April 22, 2011, or a rating higher than 60 percent since; therefore, 
the benefit-of-the-doubt rule is inapplicable, and his claim must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The claim for a rating higher than 20 percent for bilateral hearing loss prior to August 22, 2011, and a rating higher than 60 percent since is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


